DETAILED ACTION
Response to Amendment
The following is in response to the applicant’s submission (e.g. amendment, remarks, etc.) filed on June 29, 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 8 and 9 remain as being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 9, 2020.  Lack of Unity is maintained, if not for the reasons stated in the Restriction Requirement dated April 27, 2020, then for the reasons that the technical features are not special in view of the prior art below.

Response to Arguments
Applicant’s arguments [pages 5 to 7 of submission] with respect to Claim 1 have been considered, but are now moot because the new grounds of rejection below does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 112
Claims 1 through 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, the relationship between the holding frame and the one blocking element is unclear and confusing in light of the recitations of “separate and distinct from the two halves of the holding frame” (lines 6-7) and “movable coupled to one of the two halves”.  The recitations seem to contradict each other.  How can the blocking element be movably coupled to one of the two halves, yet be separate and distinct from the two halves?

Claim Rejections - 35 USC § 102
Claims 1 through 7, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,004,162 to Harting et al (hereinafter “Harting”).
Claim 1:  Harting discloses a holding frame (e.g. 1, in Fig. 1) into which plug connector modules can be inserted,
wherein the holding frame comprises two halves, namely, a first half (e.g. 4) and a second half (e.g. 5), which are connected to one another and configured to pivot relative to each other between a closed position (e.g. in Fig. 2) and an open position (e.g. in Fig. 1, col. 2, lines 20-24),
wherein the holding frame has at least one blocking element (e.g. 9, in Fig. 3) that is [as part of 2] that is separate and distinct from the two halves of the holding frame, and that is movably coupled to one of the two halves [e.g. by inserting 9 into 11] to move between a blocking position (in Fig. 2) to an unblocking position (in Fig. 1), and whereby the two halves are secured in the closed position by the at least one blocking element when the at least one blocking element is moved into the blocking position to prevent the first half and the second half from pivoting to the open position (col. 2, lines 34-38).
While Harting does not use the term of “blocking”, this term is most certainly understood in light of the following statement by Harting:
The intention is, however, at the same time to guarantee that the holding frame has a high degree of mechanical stability in order to withstand plugging-in and pulling forces during the joining-together or separation of a plug connection [col. 1, lines 35-39].

That as well as the term of “latching” that Harting mentions throughout the disclosure.
Claim 2:  Harting further discloses that the blocking element is displaceably held on the first half and on the second half (see sequence of Fig. 1 to 2).
Claim 3:  Harting further discloses that the blocking element has two protruding fingers (e.g. Fig. 3 annotated below) in which a first finger and a second finger are the two protruding fingers, and at least one latching hook (10) is integrally formed on the end of each of the first finger and the second finger.

    PNG
    media_image1.png
    389
    559
    media_image1.png
    Greyscale


Claim 6:  Harting further discloses that the latching hook of the first finger can latch on edge (e.g. 12) of a cover surface of the second half (e.g. 5),
the second finger can be supported on the cover surface of the second half, and
the holding frame can thus be secured in a closed position (see Fig. 2, col. 2, lines 34-38).
Claim 7:  Harting further discloses that the second half has a beveled unlocking edge (e.g. 8) into which a tool (e.g. human hand) can engage for releasing a securing state of the closed position of the holding frame.
Claim 4:  Harting further discloses that the holding frame has a grounding [earthing] socket (e.g. 16) which is integrally formed on the first half (col. 2, lines 25-28).
Claim 5:  Harting further discloses that the blocking element is displaceably held on the grounding socket [by inserting 2 into 1].


Conclusion
Applicant's amendment filed as part of the submission has necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896